Citation Nr: 1337738	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of adenocarcinoma of the prostate, status post external beam radiation therapy, from February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2009, the RO granted service connection for adenocarcinoma of the prostate and assigned a 100 percent rating effective from March 2, 2009.  In July 2009, the RO proposed reducing the assigned rating to 20 percent.  That reduction was implemented in a November 2009 rating decision, which assigned an effective date of February 1, 2010 for the 20 percent rating.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2012.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

1.  Prior to April 24, 2012, the Veteran's residuals of adenocarcinoma of the prostate did not result in awakening to void at least 5 times per night; reoccurrence or metastasis of cancer, urinary incontinence and renal dysfunction have not been demonstrated at any point during the appeal period.

2.  From April 24, 2012, the Veteran's residuals of adenocarcinoma of the prostate result in awakening to void up to six times per night.


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to 20 percent for residuals of adenocarcinoma of the prostate was proper, and the criteria for a rating higher than 20 percent have not been met prior to April 24, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e), 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for a 40 percent rating have been met from April 24, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e), 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

In this case, the assigned evaluation for prostate cancer under Diagnostic Code 7528 was reduced.  The provisions of that Diagnostic Code provide that certain changes in the assigned evaluation shall be subject to 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Proper procedure concerning notification for a reduction in rating includes a rating proposing the reduction, and notifying the Veteran that he may request a predetermination hearing or submit additional evidence to support the currently assigned rating.  38 C.F.R. § 3.105(e) (2013).  In August 2009, the Veteran was presented with the proposed rating action and notified of his right to have a hearing and submit additional evidence.  Therefore, the provisions of 38 C.F.R. § 3.105(e) have been satisfied.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  In this case, the Veteran's recent VA records have been obtained and associated with the claims file, but he has not been afforded an examination during the appeal period.  However, as discussed below, the applicable rating criteria are subjective in nature, and a higher evaluation is warranted based upon the Veteran's competent and credible statements.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's prostate cancer is rated under Diagnostic Code 7528, which provides for a 100 percent evaluation for active malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability shall be evaluated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2013).

The evidence generated prior to the appeal period does not reflect any local reoccurrence or metastasis, and the Veteran did not report any such event during his hearing.  Therefore, the reduction from 100 percent was appropriate, and a 100 percent rating under Diagnostic Code 7528 is not applicable during the appeal period.

However, a staged rating based upon voiding dysfunction is appropriate in this case.  Prior to April 24, 2012, a rating in excess of the assigned 20 percent is not warranted.  The evidence during this period includes VA records dated October 2010 which show the Veteran reported experiencing nocturia three times per night.  This is consistent with the currently assigned 20 percent rating, which contemplates awakening three to four times a night to void.  38 C.F.R. § 4.115a.

From April 24, 2012, a higher 40 percent rating based upon urinary frequency is warranted.  The Veteran testified during his hearing that he awakened to void up to six times per night.  These awakenings disrupted his sleep and that of his wife, and left him feeling tired during the day.  His testimony describes symptoms consistent with the language found in the rating schedule for a 40 percent rating for voiding dysfunction manifested by urinary frequency.  Id.  This is the maximum evaluation available based on urinary frequency.

In evaluating the Veteran's condition, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report the number of times he awakens at night to urinate.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences because, although he reported an increase in frequency, his testimony is otherwise generally consistent with previously documented complaints regarding nocturia.  The Board also notes that urinary frequency is a condition usually ascertained from a patient's own reports, and not monitored through objective testing.

Based upon the evidence in this case, the exact onset of the Veteran's increased level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the higher 40 percent rating is April 24, 2012, the date of his Board hearing.

The Veteran's prostate cancer residuals can also be rated under obstructed voiding, urine leakage, or renal dysfunction.  However, the criteria for obstructed voiding do not provide for a rating higher than the 40 percent being awarded.  The criteria for urine leakage are predicated upon the use of absorbent materials, which the Veteran specifically denied using when he testified in April 2012.  There is also no indication of any such use in the Veteran's treatment records.  With respect to renal dysfunction, a June 2010 VA examination for diabetes noted some renal insufficiency determined to be etiologically related to hypertension.  VA records dated February 2011 noted kidney disease related to either acute injury or hypertension, and records from October 2011 noted chronic kidney disease related to diabetes.  In any case, renal dysfunction has not been attributed to the Veteran's prostate cancer residuals.  Therefore, a rating higher than 40 percent based upon these additional criteria is not appropriate.  38 C.F.R. § 4.115a.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), and the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's urinary frequency is expressly noted in the rating schedule, and higher ratings are available for additional manifestations for incontinence and renal dysfunction, which have not been demonstrate, as discussed above.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

Prior to April 24, 2012, a rating in excess of 20 percent for residuals of adenocarcinoma of the prostate, status post external beam radiation therapy is denied.

From April 24, 2012, a 40 percent rating for residuals of adenocarcinoma of the prostate, status post external beam radiation therapy, is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


